DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to Amendments filed 9/16/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakashima et al. (US 2004/0227159 A1) in view of Jeong et al. (US 2011/0205198 A1), Anzai et al. (US 2004/0227159 A1), and Lee et al. (US 2011/0198629 A1). 	Regarding claim 1, Nakashima et al. disclose a light-emitting display apparatus having a scan line (124 in Fig. 4) and a data line (121), the apparatus comprising: 	a first emission unit (152) comprising a first light-emitting device (¶ 0096) configured to emit light in at least a first direction (into the page in Fig. 4; corresponding to down in Fig. 2) and through a first display surface (bottom surface of the device in Fig. 2), wherein the first organic light-emitting device comprises a first pixel electrode (110b in Fig. 2) and a first opposite electrode (portion of 113 directly above 110b) facing the first pixel electrode; 	a second emission unit (151 in Fig. 4) comprising a second light-emitting device (¶ 0096) configured to emit light in a second direction (out of the page in Fig. 4; corresponding to up in Fig. 2) opposite to the first direction and through a second display surface (top surface of the device in Fig. 2) opposing the first display surface, wherein the first emission unit and the second emission unit are alternately disposed (see Fig. 4) and the second organic light-emitting device comprises a second pixel electrode (110a in Fig. 2) and a second opposite electrode (portion of 113 directly above 110a) facing the second pixel electrode, the first opposite electrode and the second opposite electrode being In re Leshin, 125 USPQ 416. 	 
    PNG
    media_image1.png
    542
    702
    media_image1.png
    Greyscale

 	 	With regards to the specific circuitry used to control the first and second light-emitting devices, both Applicants (in Fig. 7) and Anzai et al. (in Fig. 4) disclose circuitry that is used to control the light emitting devices independently. The circuitry can be divided into two parts: {1} the components used to control the flow of the overall driving current used to power either/both devices (Applicants use transistors T1 and T2 and capacitor Cst to control the voltage from line V; Anzai et al. disclose a single transistor (leftmost transistor in Fig. 4) which controls the overall current to both light-emitting devices (it is noted that the leftmost transistor cannot control one light emitting device independent of the other)) and {2} the components used to control whether the driving current (when supplied because of respective components {1}) is sent to an individual device such that they can operate independently (Applicants use transistors T3 and T4 to control current to individual light-emitting devices; Anzai et al. use switches 4001 and 4002 to control current to individual light-emitting devices). Thus, the principle of operation [controlling both A) the overall current to the devices within the pixel and B) the individual current provided to the individual light-emitting devices within the same pixel] is disclosed by the prior art. What remains to be determined is if the specific circuitry used by Applicants (components {1} and {2} identified above) is novel or falls within routine skill of the ordinary practitioner in the art. The Examiner has determined that such components fall within the routine skill of the ordinary practitioner and is thus an obvious modification. This conclusion is based upon the teachings of the prior art in that the structure to control the overall driving current in a pixel as disclosed by Applicants (that is T1, T2 and Cst of component {1}) is known in the art (Lee et al. disclose in Fig. 1 a switching transistor (M2 corresponding to T1) with a gate electrode electrically connected to a scan line and a first electrode of the switching transistor connected to a data line, and a second electrode; a driving thin film transistor 
	Regarding claim 2, as discussed above, Lee discloses that the circuitry comprises a capacitor (Cst in Fig. 1) which will be electrically connected to the switching TFT and the driving TFT, as discussed above.
Regarding claim 3, Nakashima et al. further disclose that the first emission unit and the second emission unit are each adjacent to a side of the transmissive area (see Fig. 4).Regarding claim 4, Nakashima et al. further disclose that the circuit unit overlaps with the second emission unit when viewed from the direction perpendicular to the first display surface (see Fig. 4). 	Regarding claim 5, Nakashima et al. further disclose that at least a portion of the transmissive area is disposed between the first emission unit and the second emission unit (see Fig. 4). 	Regarding claim 6, as the transmissive area allows for the transmission of light, it is considered a see-through window.
Response to Arguments
Applicant’s arguments filed 9/16/2021 have been considered but are not persuasive. With regards to Applicant’s discussion of Nakashima and Jeong not disclosing the newly added limitations to claim 1, this argument is not persuasive as Nakashima and Jeong are not relied upon for disclosing these features, which are instead taught by Anzai and Lee.
The new limitations introduced in amended claim 1 are substantially similar to those previously existing in claim 2. Nakashima and Jeong were relied upon in the previous rejection of claim 2. Regarding Nakashima and Jeong, the only discussion in Applicant’s arguments are that these references “do not cure the deficiencies of Nakashima and Jeong” (emphasis removed).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         


/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826